PER CURIAM.
In light of the lower tribunal’s order granting an evidentiary hearing on petitioner’s pending motion for postconviction relief, we deny the petition for writ of mandamus on the authority of Munn v. Florida Parole Commission, 807 So.2d 738 (Fla. 1st DCA 2002). However, we encourage the circuit court to promptly schedule the evidentiary hearing it has granted and to dispose of the matter pending before it as promptly as circumstances permit.
ROBERTS, MARSTILLER, and SWANSON, JJ„ concur.